DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 5, 7 – 16, 18 - 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Publication 2022/0039014) disclosed in PCT/CN19/109093 (WIPO Pub). In view of Liao (US Publication 2021/0144638) disclosed in 62/932,570.
Regarding claims 1, 12, 23 and 27 Shi discloses an apparatus and a method of wireless communication performed by a user equipment (UE), comprising: (i.e. fig. 7 and 9 shows a terminal device comprising a processor, memory and a transceiver for executing programmed instructions and communication over a wireless network; see paragraphs 159 and 216)
 	determining a monitoring window for monitoring a search space set for a physical downlink control channel (PDCCH) wakeup signal (WUS), wherein the monitoring window is a portion of a configured monitoring window for the search space set; (i.e. fig. 3 shows a terminal device may receive configuration information regarding search space monitoring for a PDCCH WUS, the information including a WUS monitoring occasion parameter (see paragraphs 73 – 76) the terminal device may utilize this information to determine a monitoring period for the search space set comprising the PDCCH WUS; element s201 ; see paragraphs 74 – 78, 81, 86, 87, 90, 91) and
 	monitoring the search space set within the monitoring window for the PDCCH WUS. (i.e. fig. 3 shows the network device sends the WUS and the terminal device monitors the search space in the determined period; see paragraphs 106, 107)
	Shi does not explicitly disclose wherein the monitoring window does not include one or more last slots of the configured monitoring window. (i.e. Shi discloses UE adjusting a configured monitoring occasion in order to prevent an error where the terminal device needs to monitor a WUS at a WUS monitoring occasion before a starting time of a DRX-onDurationTimer in each DRX cycle; see paragraphs 60, 78, 88, 90)
	However, Liao discloses wherein the monitoring window does not include one or more last slots of the configured monitoring window. (i.e. Liao discloses in figure 5 that a UE may determine a WUS monitoring occasion different than the configured search space (520), this may include cancelling the WUS monitoring within a required number of slots from the DRX-onDuration; see paragraphs 34, 55, 59, 60, 61, 65, 66)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to utilize a specific slot number to cease WUS monitoring before a DRX-onDuration of Liao into Shi. Both Shi and Liao teach adjusting a WUS monitoring duration in order to prevent conflict between WUS detection and the DRX-onDuration. 
A person with ordinary skill in the art would have been motivated to make the modification to Shi as slots are already smallest unit of logical data utilized in wireless networks and would provide for consistency and ease of implementation.
Regarding claims 2, 13, 24, 28 Shi teaches the method of claim 1, wherein the configured monitoring window is a time window, configured for the UE, that includes one or more PDCCH candidate locations for monitoring for the PDCCH WUS. (i.e. fig. 3 shows the configuration information including a WUS monitoring occasion parameter may include a time period, duration ;see paragraphs 75, 78, 83)
Regarding claims 3, 14 Shi teaches the method of claim 1, wherein the monitoring window includes up to a threshold quantity of slots of the configured monitoring window. (i.e. the monitoring window parameters may include slot information; see paragraphs 33, 51, 52)
Regarding claims 4, 15 Shi teaches the method of claim 1, wherein the monitoring window includes up to a threshold quantity of PDCCH candidate locations of the configured monitoring window. (i.e. the monitoring window parameters may include PDCCH location information; see paragraphs 31, 35, 36, 39 - 42)
Regarding claims 5, 16 Shi teaches the method of claim 1, wherein the monitoring window includes up to a threshold quantity of control channel elements of the configured monitoring window. (i.e. the monitoring window parameters may include PDCCH elements; see paragraphs 31, 35, 36, 39 - 42)
Regarding claims 7, 18 Shi teaches the method of claim 1, wherein the monitoring window does not include one or more last search space occasions of the configured monitoring window. (i.e. the terminal device may utilize configuration information to determine a monitoring period for the search space set comprising the PDCCH WUS and the determination may include a window that differs from the configuration; element s201 ; see paragraphs 74 – 78, 81, 86, 87, 90, 91)
Regarding claims 8, 19 Shi teaches the method of claim 1, wherein the monitoring window does not include one or more last PDCCH candidate locations of the configured monitoring window. (i.e. the terminal device may utilize configuration information to determine a monitoring period for the search space set comprising the PDCCH WUS and the determination may include a window that differs from the configuration; element s201 ; see paragraphs 74 – 78, 81, 86, 87, 90, 91)
Regarding claims 8, 20, 25, 29 Shi teaches the method of claim 1, wherein determining the monitoring window comprises: determining the monitoring window as a function of a parameter of the UE, wherein the parameter relates to an energy consumption of the UE. (i.e. fig. 3 shows the determination of the monitoring window may be a function of both a BWP and a WUS occasion parameter, the sole purpose is power saving of the terminal; see paragraphs 31, 75 158)
Regarding claims 9, 21 Shi teaches the method of claim 9, further comprising: transmitting an indication of the parameter. (i.e. fig. 3 shows the parameters are transmitted to the terminal device as part of the configuration; see paragraphs 73 - 75)
Regarding claims 10, 22, 26, 30 Shi teaches the method of claim 1, wherein determining the monitoring window comprises: determining the monitoring window as a function of at least one of a proportion of an energy consumption of the UE during an inactive time period to an energy consumption of the UE during an active time period, a duration of the active time period, a minimum monitoring window duration, or a maximum monitoring window duration. (i.e. fig. 3 shows the determination of the monitoring window may be a function of a WUS occasion parameter, which related to a period duration of the monitoring window; see paragraphs 77, 78, 86, 87)
Regarding claims 31, 32 Liao teaches the method of claim 1, 12 wherein determining the monitoring window comprises: determining the monitoring window as a function of a capability of the UE. (i.e. Liao discloses the UE determined monitoring window may be a function of UE capability; see paragraphs 34 - 36)
Regarding claims 33, 38 Shi teaches an apparatus method of wireless communication performed by a network entity, comprising: (i.e. fig. 7 and 9 shows a terminal device comprising a processor, memory and a transceiver for executing programmed instructions and communication over a wireless network; see paragraphs 159 and 216)
 	transmitting, to a user equipment (UE), first configuration information that indicates a configured monitoring window for monitoring a search space set for a physical downlink control channel (PDCCH) wakeup signal (WUS); (i.e. fig. 3 shows configuration information may be transmitted to a terminal device which may comprise information the UE uses to determine a monitoring window; 6, 71 - 72)
transmitting, to the UE, second configuration information that indicates one or more criteria for determining a monitoring window that is a portion of the configured monitoring window for the search space set, wherein the one or more criteria indicate that the monitoring window does not include one or more last slots of the configured monitoring window; (i.e. fig. 3 shows a terminal device may receive configuration information regarding search space monitoring for a PDCCH WUS, the information including a WUS monitoring occasion parameter (see paragraphs 73 – 76) the terminal device may utilize this information to determine a monitoring period for the search space set comprising the PDCCH WUS; element s201 ; see paragraphs 74 – 78, 81, 86, 87, 90, 91) and 
transmitting the PDCCH WUS in the search space set within the monitoring window. (i.e. the network device transmits the WUS in the configured window, the UE may reduce the size of the time it monitors the window to prevent conflict)
Shi does not explicitly disclose wherein the monitoring window does not include one or more last slots of the configured monitoring window. (i.e. Shi discloses UE adjusting a configured monitoring occasion in order to prevent an error where the terminal device needs to monitor a WUS at a WUS monitoring occasion before a starting time of a DRX-onDurationTimer in each DRX cycle; see paragraphs 60, 78, 88, 90)
	However, Liao discloses wherein the monitoring window does not include one or more last slots of the configured monitoring window. (i.e. Liao discloses in figure 5 that a UE may determine a WUS monitoring occasion different than the configured search space (520), this may include cancelling the WUS monitoring within a required number of slots from the DRX-onDuration; see paragraphs 34, 55, 59, 60, 61, 65, 66)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to utilize a specific slot number to cease WUS monitoring before a DRX-onDuration of Liao into Shi. Both Shi and Liao teach adjusting a WUS monitoring duration in order to prevent conflict between WUS detection and the DRX-onDuration. 
A person with ordinary skill in the art would have been motivated to make the modification to Shi as slots are already smallest unit of logical data utilized in wireless networks and would provide for consistency and ease of implementation.
Regarding claim 34, 39, Shi discloses all the recited limitations of claim 33 and 38 as described previously from which claims 34 and 39 depend. Shi does not teach further comprising: determining the monitoring window based at least in part on the one or more criteria. However, Liao teaches teach further comprising: determining the monitoring window based at least in part on the one or more criteria. (i.e. Liao discloses the UE determined monitoring window may be a function of UE capability; see paragraphs 34 - 36)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to make a adjusted monitoring window a function of device capability of Liao into Shi. Both Shi and Liao teach adjusting a WUS monitoring duration in order to prevent conflict between WUS detection and the DRX-onDuration. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Shi to improve network performance by taking into consideration the plurality of types of wireless devices and their performance differences.

Regarding claim 35, 40, Shi discloses all the recited limitations of claim 33 and 38 as described previously from which claims 35 and 40 depend. Shi does not teach determining the monitoring window as a function of at least one of: a parameter relating to energy consumption of the UE, or a capability of the UE. However, Liao teaches determining the monitoring window as a function of at least one of: a parameter relating to energy consumption of the UE, or a capability of the UE. (i.e. Liao discloses the UE determined monitoring window may be a function of UE capability; see paragraphs 34 - 36)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to make a adjusted monitoring window a function of device capability of Liao into Shi. Both Shi and Liao teach adjusting a WUS monitoring duration in order to prevent conflict between WUS detection and the DRX-onDuration. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Shi to improve network performance by taking into consideration the plurality of types of wireless devices and their performance differences.
Regarding claims 36, 41 Shi teaches the method of claim 33, wherein the configured monitoring window is a time window, configured for the UE, that includes one or more PDCCH candidate locations for monitoring for the PDCCH WUS. (i.e. fig. 3 shows the configuration information including a WUS monitoring occasion parameter may include a time period, duration ;see paragraphs 75, 78, 83)
Regarding claims 37, 42 Shi teaches the method of claim 33, wherein the monitoring window includes at least one of: up to a threshold quantity of slots of the configured monitoring window, up to a threshold quantity of PDCCH candidate locations of the configured monitoring window, or up to a threshold quantity of control channel elements of the configured monitoring window. (i.e. the monitoring window parameters may include PDCCH location information; see paragraphs 31, 35, 36, 39 - 42)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
September 13, 2022Primary Examiner, Art Unit 2471